EXHIBIT 10.25

 

DESCRIPTION OF NON-EMPLOYEE DIRECTOR CASH COMPENSATION PROGRAM

 

Purpose:

 

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (each, a “Non-Employee Director”)
through cash compensation and, pursuant to the 2001 Non-Employee Director Option
Program, automatic grants of options.

 

Cash Compensation:

 

Effective January 1, 2005, the non-employee directors cash compensation for
service on the board of directors of American Pharmaceutical Partners is as
follows:

 

Board Cash Retainer

   $ 20,000

Board Fees – in person

   $ 2,500

Board Fees – telephonic

   $ 500

Audit Committee Chair Retainer

   $ 5,000

Audit Committee Fees – in person

   $ 2,000

Audit Committee Fees – telephonic

   $ 500

Compensation Committee Fees – in person

   $ 1,000

Compensation Committee Fees – telephonic

   $ 500